Per Curiam.
This officer, as county bookkeeper, was an officer of a bureau of the department of finance, and was an officer or subordinate of that department, and, therefore. subject to all provisions of law respecting the appointment, removal ana compensation of subordinates in the comptroller’s office or finance department.
The provision in the tax levy of 1867, making provision for the salary of the county bookkeper at $5,000, is not of the character of those general, permanent provisions of the tax levies which have been held to survive the particular year in which they were passed, and to apply to all further action on the part of city officers.
But even if it were intended to and did fix the salary at $5,000 for all subsequent years, yet the act, chapter 137 of the Laws of 1870, giving the comptroller the power to de*708sígnate the salaries of all officers and subordinates in the department of finance, left the amount of his salary at the discretion of the comptroller; and the fact that thereafter the deputy comptroller offered or agreed to pay this officer $1,750, and it was so allowed and paid by the comptroller, is sufficient evidence that the comptroller designated it at that amount.
We think, therefore, that this judgment is right and should be affirmed.